EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, “Enhanced RLM reporting for feMTC” by Ericsson (R2-1703036), fails to teach or fairly suggest either alone or in combination with the prior art of record a method for transmitting a user equipment (UE) assistance information message by a UE in a wireless communication system that includes receiving, at a radio resource control (RRC) layer of the UE, N consecutive number of indications of early-out-of-synchronization from a lower layer of the UE; starting, at the RRC layer of the UE, a first timer for triggering transmission of the UE assistance information message including an early-out-of-synchronization indication to a network; upon expiry of the first timer, transmitting, at the RRC layer of the UE, the UE assistance information message including the early-out-of-synchronization indication to the network; starting, at the RRC layer of the UE, a second timer for prohibiting transmission of the UE assistance information message including the early-out-of-synchronization indication to the network; and canceling, at the RRC layer of the UE, a third timer for prohibiting 

The primary reason independent claim 9 is allowable is because the closest prior art of record, “Enhanced RLM reporting for feMTC” by Ericsson (R2-1703036), fails to teach or fairly suggest either alone or in combination with the prior art of record a method for transmitting a user equipment (UE) assistance information message by a UE in a wireless communication system that includes receiving, at a radio resource control (RRC) layer of the UE, N consecutive number of indications of early-in-synchronization from a lower layer of the UE; transmitting, at the RRC layer of the UE, the UE assistance information message including an early-in-synchronization indication to a network; starting, at the RRC layer of the UE, a first timer for prohibiting transmission of the UE assistance information message including the early-in-synchronization indication to the network; and canceling, at the RRC layer of the UE, a second timer for prohibiting transmission of a UE assistance information message including an early-out-of-synchronization indication, if the second timer is running.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
are:
US 2014/0128058 - report one or more of the: T310 (that is specifically a timer that determines whether an RLF occurs), N310 (a number of times for reporting Qout, where Qout is a signal quality threshold that determines whether out-of-synchronization occurs)
US 2013/0301542 - a user equipment detects an out-of-synchronization condition corresponding to a first control channel, and monitors a second control channel in response to the detecting the out-of synchronization condition
US 2018/0324702 - detecting radio link failure (RLF) even when an enhanced coverage mode is in operation. UE (200) includes CE level setting unit (230) that sets, when the UE is set in the enhanced coverage mode, a reception quality threshold (Qin/Qout) of a reference reception power level (RSRP/RSRQ) specified for CE level, and a radio link monitoring unit (240) that executes radio link monitoring based on the set reception quality threshold
US 2017/0150444 - monitoring, by user equipment UE, downlink quality of a serving cell on a physical layer by using an extended link monitoring period, where the extended link monitoring period is greater than an original link monitoring period; and sending, by the UE, an in-synchronization indication message or an out-of-synchronization indication 
US 2019/0289510 - the wireless device evaluates the radio link and upon a number of consecutive "out-of-synchronization" indications received from lower layers), the wireless device starts a timer. The timer may be stopped upon another number of consecutive "in-synchronization" indications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466